﻿At the outset, allow me to say how happy we are to note that the representative of a nation with which the Netherlands maintains very cordial relations occupies the presidency at this thirty-ninth session of the General Assembly. We are confident that the wisdom and considerable experience of the United Nations that made him such an effective President of the Economic and Social Council in 1981 will enable Mr. Lusaka to guide the representatives of the 159 nations represented in this Hall painlessly, if not effortlessly, through the months that lie ahead.
2.	Allow me also to extend my country's warmest congratulations to the new Member of the United Nations, Brunei Darussalam.
3.	Yesterday, my colleague from Ireland, Mr. Barry, addressed the Assembly on behalf of the European Community and its member States. There is therefore no need for me to go over all the ground covered by him in his statement. Let me therefore concentrate on the functioning and future of the Organization to which we continue to attach so much importance. In this context, I should like to make a few remarks on international issues about which we are particularly concerned.
4.	The theme for the fortieth anniversary of the United Nations is apparently going to be "United Nations for a better world". Would it not be more appropriate to say "We, the United Nations, for a better world"? Surely it is up to us, its Members, to be truly united in our efforts to shape a better world. After all, the Organization is no more than a tool in our hands and the United Nations can hope to be effective only to the extent that its Members allow it to be so. In the words of the Charter, "We the peoples of the United Nations" resolved to combine our efforts to accomplish our common aims and we therefore agreed to establish this international Organization. Its fundamental objectives are to save succeeding generations from the scourge of war, to reaffirm faith in fundamental human rights and to promote social progress and better standards of life m larger freedom. The fortieth anniversary of the United Nations should be the occasion for a critical analysis of what we have been able to do in pursuit of those objectives.
5.	Having said that, I would not wish to convey the impression that there is little or nothing to be grateful for. In his report on the work of the Organization the Secretary General rightly points to the credit side of the balance sheet. I recall decolonization, peacekeeping operations, and human rights and, last but not least, the large number of occasions on which the Security Council has been able to deal effectively with complicated conflict situations. Furthermore, there is the valuable work of the specialized agencies in the fields of economic development and humanitarian assistance.
6.	However, criticism of the United Nations is possibly stronger and more widespread today than at any moment since 1945. I need not enumerate the shortcomings of the Organization, nor would it be very fruitful to try to draw up a catalogue of our failures and disappointments. Most of us are only too familiar with these problems. But what seems to be lacking, in our opinion, is a sense of purpose, the political will to overcome our difficulties by common endeavour. Over the years, this has led to a gradual erosion of confidence in the Organization, which, in tum, has resulted in a retreat from internationalism and multilateralism—a process to which the Secretary General rightly draws our attention in his report.
7.	Indeed, there is growing concern about the effectiveness of the United Nations as a framework for international cooperation, even to the extent that some see only diminishing returns in the search for solutions to the many problems we are facing today. The problem can undoubtedly be attributed in part to factors beyond the control of the United Nations, such as, for instance, the state of bilateral relations between States. The argument cannot stop there, however. The United Nations has an important role to play in the field of international cooperation, and its malfunctioning should be a point of major concern to the world Organization. It would seem to us that a careful examination of what went wrong and of what can be done to enhance the effectiveness of the United Nations could have a salutary effect on its future functioning. I am convinced that the United Nations continues to be indispensable and that it can only emerge from a process of self-examination a stronger and healthier organization.
8.	A basic prerequisite for the proper functioning of a world body is respect for the principle of universality. Unfortunately, time and again we are confronted with proposals in various organs of the United Nations which run counter to that principle. If Members continue to lay the axe to the tree, the tree will die. Hence my plea to reflect carefully upon the consequences of our actions. Honestly, I fear that in that case the very future of the United Nations is at stake.
9.	In this context, I should like to express regret that the Republic of Korea has not yet been admitted as a full Member. Membership should be open also to North Korea if and when it desires it. Furthermore, we hope that the time is not far off when North Korea and South Korea will be able to sit down at the conference table so as to solve their outstanding differences.
10.	At the end of this year, our term as a non-permanent member of the Security Council will come to a close. A thoughtful observer once remarked that "to be elected to the Council is a privilege, and the general corpus of the United Nations would expect a country elected to [the] Council for two years to be fully and continuously worthy of this privilege". I hope that the Netherlands passed the test successfully.
11.	Prompted by the Secretary General’s 1982 report on the work of the Organization,' the Security Council has made an effort to reflect upon ways and means to enhance its effectiveness. Much to our regret, however, the Council has been unable to formulate any truly meaningful proposals. Needless to say, we, for our part, shall continue to look for opportunities to attain acceptance of at least some of the valuable suggestions contained in the Secretary General's report. The best hope of restoring the Council's role as an effective instrument of international diplomacy lies in the readiness of Member States to make use extensively, but also constructively, of the procedures set forth in the Charter of the United Nations.
12.	However, the Security Council is frequently bypassed because of a profound distrust of the objectivity of the United Nations. The Council cannot carry out its mandate without the full political support of the major Powers in particular. This requires the serious engagement of those Powers in the work of the Council. United Nations mediation cannot and should not be the panacea in each and every international conflict. Bilateral and regional arrangements have an important role to play m the search for peaceful solutions to problems between nations. This cannot alter the fact that the Security Council continues to bear primary responsibility for the maintenance of peace and security in the world, especially in the case of serious conflicts. It should be self-evident that those who fail to abide by Security Council resolutions contribute by their action to the erosion of the authority of the Council. The gravity of this practice would seem to warrant particular attention's being paid to it.
13.	The situation in southern Africa remains on the agenda of the Security Council. South Africa's refusal to implement Council resolution 435 (1978), thereby delaying Namibia's independence, is a clear violation of the commitment of Member States to give effect to Council resolutions. We, for our part, continue to favour the imposition of further selective mandatory sanctions against South Africa as long as the South African Government continues to persist in denying the majority of its citizens their fundamental rights.
14.	The Netherlands has consistently advocated an extension of the existing mandatory arms embargo against South Africa. In this respect, I should like to remind the Assembly of our efforts to arrive at a ban on arms imports from South Africa.
15.	As far as the problems besetting the Middle East are concerned, my colleague from Ireland has set out the position of the 10 member States of the European Community in detail, but I should like to add a word on the United Nations peacekeeping efforts in the Middle East. Shortly, the Security Council will have to consider the possibility of a revitalisation of the role of UNIFIL. Withdrawal of Israeli forces from southern Lebanon will provide the Council with a unique opportunity to re-establish UNIFIL as the guarantor of peace and security in its area of operations. We feel that this opportunity should be exploited to the full.
16.	As to the war between Iran and Iraq, we felt encouraged by the acceptance by both sides of United Nations observers to monitor the undertaking of those two countries to refrain from attacks on civilian population centres. The search for peace between Iran and Iraq would be greatly enhanced by the readiness of both parties to make the fullest possible use of the instruments of the United Nations. We, for our part, continue to look with admiration to the secretary General’s endeavours to try and bring about an end to this conflict.
17.	In Central America, the Contadora Group of countries is developing a comprehensive scheme for the establishment of peace and stability in the region. I am heartened by the progress being achieved in finalizing the Contadora Act on Peace and Cooperation in Central America [see A/39/562] When called upon to do so, the United Nations should lend its fullest support to the efforts of the Contadora countries, thereby encouraging the search for regional solutions to regional problems.
18.	From the very beginning, nuclear disarmament has figured prominently on the agenda of the General Assembly, and quite rightly so. The destructiveness of these weapons confronts us with unprecedented dilemmas and makes it highly imperative that every effort be made to reduce to a minimum the risk of these weapons being used. Surely, our principal objective remains the achievement of stability at the lowest possible level. This can be achieved only through negotiations. We therefore fully support the appeal made by the President of the United States in his address to the Assembly [4th meeting] regarding the need to broaden the East West dialogue, which in turn should lead to the resumption of negotiations.
19.	An aspect of the present situation which is of particular concern to us in the Netherlands is the unacceptable superiority of the Soviet Union in land based intermediate range nuclear missiles. We earnestly hope that the United States and the Soviet Union will be able to reach agreement on the substantial reduction—and preferably the complete elimination—of this category of weapons. We attach great importance to the achievement of such an outcome. However, should the Soviet Union continue to expand its SS20 arsenal, the Netherlands Government would feel obliged to participate in the deployment of such weapons.
20.	The Conference on Disarmament, meeting at Geneva, embodies the vital interests of the world community as a whole in meaningful and verifiable agreements on lower and safer levels of armaments. Much to our regret, the potential of this negotiating forum is largely wasted by protracted procedural disputes. Bearing in mind the pace of technological development, early agreement on measures to prevent a destabilizing arms race in outer space should be a priority item on our agenda.
21.	Recent events have again demonstrated the necessity of a complete ban on chemical weapons. Progress in the negotiations has been made, but not enough. We will continue to promote a ban on chemical weapons within the framework of the negotiations at Geneva.
22.	One area in which the United Nations has made particularly relevant contributions is the promotion of human rights.
23.	The United Nations has rightfully become a major source of hope for the individual who suffers from discrimination, persecution and degrading treatment. I observe within the United Nations system a growing preparedness to criticize human rights abuses which still occur in widely divergent geographical and political settings. I add that no State should take cover behind its sovereign rights in order to reject all forms of international scrutiny. At this session, the Assembly will be called upon to act on a proposal to further the cause of human rights and to agree on a draft convention against torture and other cruel, inhuman or degrading treatment or punishment.  The text of this convention, which was drafted by a working group of the Commission on Human Rights which my country had the honour to chair, will hopefully carry the agreement of all Members of the United Nations.
24.	Deliberate cruel or inhuman treatment of other human beings exists in forms other than those covered by traditional or more recent human rights instruments. The world continues to be plagued by the mindless, anonymous violence of terrorism. The most recent example of the ruthlessness of which the terrorists are capable was the bombing last week of the United States Embassy building in Beirut. The Netherlands Government strongly condemns such acts of political violence and calls for intensified international action to stop the scourge of terrorism.
25.	In recognition of the need of the developing countries for outside assistance, the Netherlands Government announced a week ago that it will continue to devote 1.5 per cent of its national income to development assistance. A substantial part of this aid will be allocated to the multilateral financial institutions. Indeed, compared with the League of Nations, a major achievement of the Charter of the United Nations has been the recognition of the vital role of international economic cooperation.
26.	Looking back, one can point to successes as well as to failures. A United Nations development system has emerged. Today's world would be unthinkable without it. But, at the same time, we have to admit that at present there is a stalemate in the ongoing dialogue between North and South. Many of us look at the state of the North South dialogue with growing impatience. So far, we have failed to see the launching of a new round of global negotiations where basic issues such as energy, food, money and finance, trade and aid would be discussed in an interrelated way. But we should also ask ourselves whether this concept is not overly ambitious and based on an overestimation of the role Governments can play in shaping world economic and social conditions. To support the continuing process of change, it is imperative that we clarify our often differing conceptions in a frank and constructive dialogue and that we identify common ground and concrete objectives.
27.	First, in its approach to development cooperation, my Government is guided by the concept of differentiation, and we have come to recognize that fundamental differences in economic, social, political and cultural outlook call for a wide variety in our programmes, activities and measures. Secondly^ I am increasingly hesitant about the effectiveness of worldwide strategies which tend to overlook the diversity of the problems in the various countries.
28.	Negotiations in sectoral conferences are also part of the overall dialogue. An important North South event of this year, the Fourth General Conference of the United Nations industrial Development Organization, held at Vienna from 2 to 19 August, has been moderately successful. It was possible to agree on a set of resolutions adopted by consensus which contain practical measures and concrete steps to boost United Nations activities in the field of industrialization, which is of paramount importance to the third world. However, the successful implementation of the resolutions will depend lately on the readiness of donor countries to provide the agreed additional financial means. We for our part intend to do so.
29.	In another field of particular relevance to the third world, that of population, we have seen the successful outcome of the International Conference on Population, held at Mexico City from 6 to 14 August 1984, although it was unfortunately marred by efforts to politicize it.
30.	In a period of limited resources, the United Nations, like its Members, should be governed by rules of budgetary restraint and cost-effectiveness. Severe controls on official spending, proper management and a curb on regulatory activities are inevitable so as to secure the future of the Organization. As an important contributor to the United Nations budget and to the budgets of many specialized agencies and voluntary funds, we feel justified in asking the Organization to make as effective use of the available resources as possible. Budgetary restraint and cost-effectiveness are of equal importance.
31.	With regard to efforts to control an expanding bureaucracy, I welcome the secretary General’s statement, in his report on the work of the Organization [see A/39/1], that he will try to improve the efficiency of the Secretariat. We would hope that similar intentions will become manifest in the specialized agencies. UNESCO, of course, is a case in point. Inadequate management and politicization, as well as the pursuance of costly activities which were not supported by all Member States, are largely to blame for the unfortunate derailment of that organization.
32.	A point of special concern for my Government is the financing of peacekeeping operations. Owing to the refusal of some important Members to pay their assessed contributions, the accumulated shortfall for UNIFIL will soon reach the figure of $200 million. At this session of the Assembly, the Netherlands delegation will consider what steps could be taken to redress this situation, which is manifestly unfair to the troop contributing countries and might in the end jeopardize the peacekeeping functions of the United Nations.
33.	Within the framework of the United Nations, we pursue both a political and an economic dialogue. Over the years, we have created a web of organizations which are all engaged in one way or another in helping developing nations to help themselves. The world as it is today cannot do without this system. At the same time, we, the nations of that world, are responsible for the growing inadequacy of the system. The fortieth anniversary of the United Nations would seem to be an appropriate occasion to reflect upon ways and means to improve its functioning, its decision-making processes and its cost-effectiveness.
34.	It is in this spirit that the Netherlands delegation intends to submit proposals for streamlining the overburdened agenda of various United Nations bodies in an effort to try to revitalize the decision-making process. Surely it is not necessary for every debate to result in yet another resolution. A consensus can only be meaningful to the extent that we have really—and I repeat "really"—harmonized our views. This is not to say that there are no differences in outlook; of course there are. But these should be discussed in the appropriate political forums. Let us try by all means not to paralyse the work of the technical sub organs of the United Nations system by the introduction of controversial issues which are more often than not extraneous to the work of those particular bodies. More than in the past, the Netherlands delegation will speak out against those practices, because they seriously undermine the proper functioning and possibly even the very future of the Organization.
35.	In his report the Secretary General asks why there has been a retreat from internationalism and multilateralism precisely at a time when actual developments in the world would seem to call for movement in the opposite direction, and he expresses the hope that political scientists and intellectuals the world over, together with world leaders and diplomats, will reflect on this phenomenon. We certainly feel that positive response to the call of the secretary General to engage in an exercise in self-examination could be very useful.
36.	At the same time, I want to recall the words of my predecessor when he addressed the first session of the General Assembly. He said:
"We are firmly convinced that the success of this Organization is not to be found in a multiplication of machinery, of questionnaires and reports, but in deeds". And, may I add, deeds of truly international cooperation. Here lies clearly a common task for the Members of the United Nations.
